DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.

As per claim 1, Applicant argues that “Hamaguchi does not disclose an embodiment where a drive line is not used as part of the array (the set of sensor electrodes in the parlance of claim 1). Rather, all of the drive lines are part of the measurement of the array. Ignoring one drive line so that the sum of the rest of the drive lines equals zero is improper. The Examiner is attributing a feature of Hamaguchi that is not supported by the description therein or the operation thereof. The Examiner has provided no support for the interpretation that a set of sensor electrodes as is allegedly disclosed in Hamaguchi can omit the first sensor electrode.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a sensing surface, an array of sensors comprising drive lines for sensing the entirety of the sensing surface, wherein the transmit (TX) generator applies TX signal patterns to a set of sensor electrodes, the set of sensor electrodes comprising all of the drive lines in the array) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Office respectfully submits that a set may be reasonably defined as: a group of things of the same type (see https://www.macmillandictionary.com/us/dictionary/american/set_2). Therefore, it seems reasonably broad to construe the set of electrodes 9-28 in Fig. 10 of Hamaguchi as the claimed set. Furthermore, The Office respectfully submits that Hamaguchi et al. teach, wherein for a contiguous set of 20 electrodes (Fig. 10, electrodes 9-28), at least during a 1st transmission vector, contiguous electrodes 9 thru 11 are driven according to a first excitation signal (1), contiguous electrodes 12 thru 14 are driven according to a first excitation signal (-1), contiguous electrodes 18 thru 20 are driven according to a first excitation signal (1), and contiguous electrodes 25 thru 28 are driven according to a first excitation signal (-1). In other words, 15 out of 20 electrodes in the set (i.e., at least half), are contiguously driven with the same excitation signal, as currently claimed. Therefore, Hogan, Hamaguchi and Cordeiro et al. teach the currently claimed limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0041210 to Hogan et al.; in view of US 2014/0104236 to Hamaguchi et al.; further in view of US 2017/0212635 to Cordeiro et al..

As per claim 1, Hogan et al. teach a capacitance sensing device, comprising: 
a transmit (TX) generator (Fig. 5, 512) configured to generate a sequence of receive (RX) signals (Fig. 8, 810) by applying each TX signal pattern in a sequence of TX signal patterns to a set of sensor electrodes (Fig. 8, 804/806 comprise a set of sensor electrodes), wherein for each TX signal pattern in the sequence of TX signal patterns, the TX generator is configured to, for each subset of a plurality of subsets each including three or more contiguous sensor electrodes of the set of sensor electrodes (Fig. 7, TX Line 0 – TX Line 2, TX Line 1 – TX Line 3, TX Line 4– TX Line 6, TX Line 5 – TX Line 7), applying the same one of a first excitation signal and a second excitation signal to each of the three or more contiguous sensor electrodes (Figs. 7 and 8, signals 1/-1, during pattern 2, for example, the three electrodes TX Line 0 through TX Line 2 are contiguous and receive the same excitation signal), 
a sequencer circuit (Fig. 5, sequencer 528, paragraphs 67-68) coupled with the TX generator and configured to, for each TX signal pattern in the sequence of TX signal patterns, determine a next subsequent TX signal pattern in the sequence based on a circular rotation of the TX signal pattern; and a processing block (paragraph 116, means for position calculation) coupled with the TX generator and configured to detect a presence of an object proximate to the set of sensor electrodes based on the sequence of RX signals.
Hogan et al. do not teach wherein the plurality of subsets comprises at least half of the sensor electrodes in the set of sensor electrodes, wherein a magnitude of a sum of excitation signals applied to the set of sensor electrodes is less than a magnitude of any one of the excitation signals applied to the set of sensor electrodes.
Hamaguchi et al. teach wherein the plurality of subsets comprises at least half of the sensor electrodes in the set of sensor electrodes (Fig. 10, the set of electrodes 9-28 comprises 20 electrodes, during the 1st vector, contiguous electrodes 9 thru 11 are driven according to a first excitation signal (1), contiguous electrodes 12 thru 14 are driven according to a first excitation signal (-1), contiguous electrodes 18 thru 20 are driven according to a first excitation signal (1), contiguous electrodes 25 thru 28 are driven according to a first excitation signal (-1), in other words, 15 out of 20 electrodes in the set are contiguously driven with the same excitation signal), wherein a magnitude of a sum of excitation signals applied to the set of sensor electrodes is less than a magnitude of any one of the excitation signals applied to the set of sensor electrodes (Fig 10, during the 1st vector, the magnitude of the applied signals is 1, and a magnitude of the sum of excitation signals between electrodes 9-28 is zero).
It would have been obvious to one of ordinary skill in the art, to modify the device of Hamaguchi et al., so that wherein the plurality of subsets comprises at least half of the sensor electrodes in the set of sensor electrodes, and a magnitude of a sum of excitation signals applied to the set of sensor electrodes is less than a magnitude of any one of the excitation signals applied to the set of sensor electrodes, such as taught by Hamaguchi et al., for the purpose of reducing noise during touch sensing operations.
Hogan and Hamaguchi et al. do not teach the processing block configured to detect the presence of the object based on a measure of correlation between the sequence of RX signals and a predetermined function.
Cordeiro et al. teach the processing block configured to detect the presence of the object based on a measure of correlation between the sequence of RX signals and a predetermined function (Fig. 17A, paragraph 94, cross-correlated transfer functions are used to demodulate response signals).
It would have been obvious to one of ordinary skill in the art, to modify the device of Hogan et al., so that the processing block configured to detect the presence of the object based on a measure of correlation between the sequence of RX signals and a predetermined function, such as taught by Cordeiro et al., for the purpose of improving detection accuracy.

As per claim 2, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein for each TX signal pattern in the sequence of TX signal patterns, for each sensor electrode in the set of sensor electrodes, an excitation signal applied to the sensor electrode corresponds to an excitation signal applied to a preceding sensor electrode in a circular sequence of the set of sensor electrodes during application of a preceding TX signal pattern in the sequence of TX signal patterns (Hamaguchi, Fig. 10 shows a circular pattern). 

As per claim 3, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein the second excitation signal is complementary to the first excitation signal (Fig. 8, excitation signals are polar opposites); and the sum of excitation signals includes (Fig. 7, the sum of excitation signals 1/-1 add up to zero), for each sensor electrode in the set of sensor electrodes (Fig. 7, each sensor electrode is applied with a signals of 1 or -1, said signals add up to zero) an excitation signal applied to the sensor electrode (Figs. 7 and 8, an excitation signal of either 1 or -1 is applied to each of the sensor electrodes). 

As per claim 4, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein the TX generator is further configured to, for each TX signal pattern in the sequence of TX signal patterns: apply the first excitation signal to contiguous sensor electrodes that are contiguous in a circular sequence of the set of sensor electrodes, wherein the contiguous sensor electrodes include at least half of the set of sensor electrodes (Hamaguchi, Fig. 10). 


As per claim 5, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein: the predetermined function is a sine function (Cordeiro, Fig. 18A, paragraph 105, noise is modeled by a sine wave function); and the processing block is further configured to calculate the measure of correlation by calculating parameters for the sine function based on a least squares approximation of the sequence of RX signals(Fig. 18, paragraph 94, a cross-correlation implies a least squares approximation, the waveform of the noise sine function in Fig. 18, included in Rx signals, is correlated with the third harmonic of square signal VD). 

As per claim 6, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein each RX signal in the sequence of RX signals represents a self capacitance measured from the set of sensor electrodes (paragraph 25). 

As per claim 7, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein: the processing block is further configured to calculate a displacement based on a least squares approximation of the sequence of RX signals (Cordeiro, paragraph 94, cross-correlated transfer functions are used, at least indirectly, to obtain filtered response signals represented finger movement); and the displacement indicates a position of the object relative to the set of sensor electrodes(Hogan, paragraph 116, means for position calculation). 

As per claim 8, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein: the measure of correlation comprises a correlation coefficient; and the processing block is further configured to compare the correlation coefficient with a predetermined threshold; and detect the presence of the object when the correlation coefficient exceeds the predetermined threshold (Cordeiro, paragraph 94, transfer functions with correlation coefficients of at least 0.5 are used to filter response signals).

As per claim 9, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, further comprising: an RX sensing channel coupled with the processing block and configured to, for each sensor electrode in the set of sensor electrodes, measure an RX signal of the sequence of RX signals after application to the sensor electrode of the one of the first excitation signal and the second excitation signal (Hogan, Fig. 5, 515). 

As per claim 10, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 11, Hogan, Hamaguchi and Cordeiro et al. teach the method of claim 10, wherein applying each TX signal pattern to the set of sensor electrodes further comprises, for each sensor electrode in the set of sensor electrodes, applying an excitation signal to the sensor electrode corresponding to an excitation signal applied to a preceding sensor electrode in a circular sequence of the set of sensor electrodes during application of a preceding TX signal pattern in the sequence of TX signal patterns (Hamaguchi, Fig. 10), wherein the preceding TX signal pattern is a TX signal pattern most recently applied to the set of TX sensor electrodes prior to applying the TX signal pattern. 

As per claim 12, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

As per claim 13, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 14, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

As per claim 15, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 16, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

As per claim 17, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

As per claim 18, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Hogan, Hamaguchi and Cordeiro et al. further teach a host device (Hogan, Fig. 1) and a capacitive sensor array comprising a set of sensor electrodes (Hogan, paragraph 21).

As per claim 19, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing system of claim 18, wherein: the second excitation signal is complementary to the first excitation signal (Hogan, Fig. 8, excitation signals are polar opposites); and the excitation signals include the first excitation signal and the second excitation signal (Hogan, Fig. 8, the sum of first and second excitation  signals is 0); and the processing block is further configured to: calculate the measure of correlation by calculating parameters for the sine function based on a least squares approximation of the sequence of RX signals (Cordeiro, Fig. 18A, paragraph 94, a cross-correlation implies a least squares approximation, the waveform of the noise sine function in Fig. 18A, included in Rx signals, is correlated with the third harmonic of square signal VD), and detect the presence of the object when the measure of correlation exceeds a predetermined threshold (Cordeiro, paragraph 94, transfer functions with correlation coefficients of at least 0.5 are used to filter response signals and detect touches). 

As per claim 20, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 21, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing system of claim 18, further comprising a display coupled with the host device, wherein the capacitive sensor array overlies the display (Hogan, paragraph 29), and wherein the host device is configured to update the display in response to the detected presence of the object(Hogan, paragraph 36). 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0041210 to Hogan et al.; in view of US 2014/0104236 to Hamaguchi et al.; further in view of US 2017/0212635 to Cordeiro et al.; further in view of US 2014/0320451 to Lee et al.

As per claim 22, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing system of claim 18.
Hogan, Hamaguchi and Cordeiro et al. do not teach wherein the processing block is further configured to detect a hover input by the object based on the sequence of RX signals, and wherein the host device is configured to execute a first subroutine in response to the hover input.
Lee et al. teach wherein the processing block is further configured to detect a hover input by the object based on the sequence of RX signals (Fig. 8, S200), and wherein the host device is configured to execute a first subroutine in response to the hover input(Fig. 8, S300-S800).
It would have been obvious to one of ordinary skill in the art, to modify the device of Hogan, Hamaguchi and Cordeiro et al., so that the processing block is further configured to detect a hover input by the object based on the sequence of RX signals, and wherein the host device is configured to execute a first subroutine in response to the hover input, such as taught by Lee et al., for the purpose of reducing power consumption.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694